[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                   FEB 21, 2007
                                 No. 06-15357
                                                                 THOMAS K. KAHN
                             Non-Argument Calendar
                                                                     CLERK
                           ________________________

                   D.C. Docket No. 03-00232-CV-OC-10-GRJ

KELLIE A. REESE,

                                                           Plaintiff-Appellee,

                                       versus

CITY OF CRYSTAL RIVER, Florida,

                                                           Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (February 21, 2007)

Before DUBINA, CARNES and COX, Circuit Judges.

PER CURIAM:

      The City of Crystal River (“the City”) appeals the district court’s denial of the

City’s motion for attorneys’ fees and costs. The City contends that it is entitled to
recover the fees and costs from Kellie A. Reese and Reese’s attorney because Reese

filed a frivolous lawsuit in bad faith against the City and because Reese’s attorney

acted unreasonably and vexatiously to multiply the proceedings in that case.

      After a review of the parties’ briefs and the record on appeal, we conclude that

the district court did not abuse its discretion in denying the City’s request for fees and

costs. The district court did not err in finding that Reese’s action “was not frivolous,

unreasonable or without foundation and counsel for the Plaintiff did not multiply the

proceedings in this case unreasonably and vexatiously.” (R.2-66 at 3.)

      AFFIRMED.




                                            2